10

ll

12

13

14

15

16

17

18

20

21

22

23

24

25

 

Case 2:18-cv-01804-|\/|.]P Document 9 Filed 02/05/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

MARK PHILLIPS,

Plaintiff, Case No.: 18-CV-01804 MJP

v. NOTICE OF APPEARANCE
JOYCE PRIMM SCHWEICKERT, JENNIFER
PAIGE SCHWEICKERT, T. JEFFREY
KEANE and JANE DOE KEANE, KEANE
LAW OFFICE, DOES 1-5,

'\~_/\_/\./V\/\./\/\/\/\/\_/\/

Defendants.

TO: Clerk of the Court
AND TO: Mark Phillips, plaintiff

YOU AND EACH OF YOU will please take notice that the defendants, T. Jeffrey
Keane, Jane Doe Keane, Keane Law Offices and Does 1 to 5, by and through their attorneys,
T. Jeffrey Keane and Keane Law Oftices, hereby appears in the above-entitled action. All
further papers and pleadings, except original process, shall be served upon T. Jeffrey Keane at
Keane LaW Offlces, 100 NE Northlake Way, Suite 200, Seattle, Washington 98105.

DATED this 5 day of February, 2019.

 

KEANE LAW OFFICES
By: \W_\_/,`
T. ft`rey Keane. WSBA #8465
Attorn for Defendants Keane and
Does 1-5
NOTICE OF APPEARANCE - 1 KEANE LAW OFFICES

l00 NE Northlake Way, Suite 200
Seattle, Washington 98105

IS`CV'OI 804 MJP 206-438-3737 - Facsimi\e 206-632-2540

 

